Citation Nr: 0926624	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-38 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to a 
service-connected disability (TDIU).

2.  Entitlement to an initial evaluation higher than 10 
percent for schizoaffective disorder.


REPRESENTATION

Appellant represented by:	James L. Abbott, Jr., 
Attorney-at-Law


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from November 1988 to April 
1993.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in August 2004 and 
November 2007 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas, in which entitlement to 
TDIU was denied and in which service connection for 
schizoaffective disorder was granted and assigned a 10 
percent evaluation effective in November 2003.

This case was remanded in July 2007 for further development, 
to include obtaining additional VA treatment records, SSA 
records, and to accord the Veteran additional VA examination.

At that time, the Board referred for adjudication a claim for 
service connection for median nerve impairment.  The RO did 
not adjudicate this claim.  

Once again, the April 2005 VA examination report showed 
complaints of manifestations that are characteristic signs 
for median nerve palsy disease.  Clinical findings in 
September 2000 and January 2004 revealed findings of injury 
to the median nerve and median motor delay, respectively.  

In a May 2009 statement, the Veteran claimed entitlement to a 
right shoulder disability, as secondary to his service-
connected right wrist and right ulnar nerve disabilities.  He 
submitted a May 2009 private medical opinion in support of 
this claim.

In a May 2009 statement, the Veteran claimed entitlement to 
service connection for sleep apnea and possible skin cancer 
in the nose.

These claims-for service connection for median nerve 
impairment; a right shoulder disability as secondary to the 
service-connected right wrist and right ulnar nerve 
disabilities; sleep apnea; and skin cancer of the nose-are 
referred to the RO for adjudication.
In a November 2007 rating decision, the RO granted 
entitlement to schizoaffective disorder, evaluating the 
disability as 10 percent disabling, effective in November 
2003.  In April 2008, the Veteran disagreed with the 
evaluation assigned.  The RO has not yet issued a statement 
of the case addressing this issue. This issue is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1. The Veteran is service connected for residuals, comminuted 
fracture, right wrist, with fasciotomy and degenerative joint 
disease (dominant hand), evaluated as 40 percent disabling; 
for partial ulnar nerve palsy, right hand (dominant hand), 
evaluated as 40 percent disabling; hypertension, evaluated as 
10 percent disabling; scar of the right arm (dominant hand), 
evaluated as 10 percent disabling; schizoaffective disorder, 
evaluated as 10 percent disabling; rectal fissure, evaluated 
as noncompensable; hemorrhoids, evaluated a noncompensable; 
and rectal polyp, evaluated as noncompensable.  His combined 
evaluation is 70 percent, effective in September 2003.

2.  The Veteran reported that he earned a Master of Arts 
degree in 2001.

3.  The Veteran held the occupational specialty of 
reprographic specialist in the U.S. Air Force.  After 
discharge, his work history was, according to the Social 
Security Administration (SSA), in medium and semi-skilled 
jobs including as letter carrier, analyst, and receptionist.

4.  Records from the U.S. Postal Service reveal that the 
Veteran worked as a city carrier from 1994 to 2003, when he 
was retired due to total disability as the result of a work-
related injury.

5. The evidence establishes that the Veteran has not been 
employed since October 2003.

6.  The medical evidence of record demonstrates that the 
Veteran is unemployable due to his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for TDIU are met. 38 U.S.C.A. §§ 1155, 5103, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.16 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the Veteran.

I. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). For the 
purposes of finding one 60 percent disability or one 40 
percent disability in combination, disabilities resulting 
from one or both upper extremities, a common etiology or a 
single accident will be considered as one disability. 38 
C.F.R. § 4.16(a)(1), (2).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age. 38 C.F.R. § 3.341(a).

The Veteran meets the schedular requirements for TDIU, as he 
has two disabilities which, affecting the upper right 
extremity, are evaluated at a 40 percent disability 
evaluation, each, with additional other compensable 
disabilities for an overall combined evaluation of 70 
percent, effective in September 2003.

The determinative issue, therefore, is whether he is shown to 
have been unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.

The evidence demonstrates that the Veteran has not been 
employed since October 2003.

In an April 2005 statement, the U.S. Postal Service indicated 
that the Veteran was found to be totally disabled due to a 
job-related injury.  Other, private and U.S. Postal Service 
records show that this injury was a left knee injury.  The 
agency noted that the Veteran was last employed in March 
2004, but also stated that the Veteran was found eligible for 
disability retirement compensation from the Department of 
Labor in November 2003, and that these disability payments 
began in November 2003.  

A January 2005 SSA hearing decision shows that the Veteran 
was found to be disabled due to severe impairment attributed 
to status post fracture of the right wrist with traumatic and 
degenerative changes and partial ulnar nerve palsy, 
degenerative joint disease of the left knee, major depressive 
disorder, posttraumatic stress disorder, hypertension, 
diabetes mellitus, and spinal stenosis.  The decision 
observed that the Veteran retained the residual functional 
capacity to perform a significantly restricted range of 
unskilled sedentary work and was unable to perform the 
requirements of his past relevant work.  Despite a semi-
skilled work background, documented limitations and relevant 
vocational factors rendered any skills he retained to be 
nontransferable.  The February 2005 determination shows that 
the Veteran was found to be disabled effective in October 
2003 due to a primary diagnosis of disorders of the bone and 
cartilage (osteoporosis) and a secondary disability of 
affective or mood disorders.

The discrepancy in the date of the Veteran's last employment 
with the U.S. Postal Service is noted, but given the fact the 
agency stated in the same form that the Veteran was found 
eligible for disability retirement pay effective in November 
2003, and that SSA records show a finding that the Veteran 
was last employed in October 2003, the Board will accept that 
the Veteran was last gainfully employed in October 2003.

A March 2005 psychiatric evaluation is of record proffered by 
a private physician and Medical Doctor (M.D.).  The 
evaluation shows a diagnosis of schizoaffective disorder and 
PTSD with a global assessment of functioning (GAF) score 
measured at 50.  The physician described symptoms of paranoid 
persecutory delusions and defense mechanism of isolation, 
projection, rationalization, and undoing with multiple 
preoccupations regarding catastrophic thinking and 
misperception.  The Veteran reported hallucinations and fear 
of heights since his inservice fall, fear of falling, and 
flashbacks of the fall.  The physician opined that he was 
totally disabled and unable to perform gainful activities.

The same physician proffered an additional statement in 
December 2006.  The physician indicated that he continued to 
treat the veteran for symptoms including suspiciousness and 
distrust of people, negativity, pessimism, anxiety, as well 
as fear of heights, intrusive thoughts and recollections of 
his trauma, and a sense of foreshortened future.  The 
physician observed the Veteran to continue to show 
dysfunction and inability to perform any gainful activity.  

A December 2006 statement is of record submitted by a second 
private physician.  The physician indicated that he had 
treated the Veteran in the past for electrophysiologic 
studies and residual nerve injuries to the right arm.  The 
physician discussed the Veteran's other medical conditions, 
including his lower back disability and his left knee 
disability.  He assessed the Veteran to be unable to walk 
distances for more 30 to 45 minutes, lift beyond ten pounds 
on an occasional basis, perform climbing, work from heights, 
do frequent bending, lifting, or stooping, and climbing 
stairs.  The physician opined that the Veteran's right arm 
disability itself presented a risk of injury to the Veteran 
and others because it rendered him unable to handle weight or 
perform fine motor type activities.  The physician further 
opined that the Veteran's mood disorder presented social 
challenges in a work place that would pose a major risk for 
the worsening of the Veteran's symptoms.  

VA examination was conducted in January 2009, with review of 
the claims file.  The examiner opined that the service-
connected right wrist and ulnar nerve disabilities prevent 
physical activity as a journeyman postal worker but may allow 
sedentary work and minimal keyboarding and postal sales that 
did not involve repetitive lifting.  Other service-connected 
disabilities, such as the fistula, hemorrhoids, and polyps, 
had no impact on physical or sedentary employment.  The 
examiner further opined that the Veteran had many nonservice 
connected disabilities that precluded employment in a 
physical or sedentary jobs.  The examiner did not take into 
account the service-connected psychiatric disability.  

The Board finds that the criteria for entitlement to TDIU are 
met.

First, the private and VA observations and opinions establish 
that the Veteran's right arm and right ulnar nerve disability 
preclude him from performing manual labor.

The December 2006 private opinion notes that his right arm 
disability renders him unable to handle weight and activities 
that require fine motor movement.  The January 2009 VA 
examination report also concedes that these disabilities 
prevent physical activity in the Veteran's past occupation as 
a journeyman postal worker but notes that sedentary and 
minimal keyboarding postal sales work would still be 
possible.  The examiner notes that other non-service 
disabilities preclude physical and sedentary employment, but 
the examiner does not specify which such disabilities 
precluded what type of employment.

There are no opinions or findings of record establishing that 
the Veteran is presently capable of performing any job 
requiring manual labor.  While the VA examiner's opinion 
attributes some of the Veteran's manual incapacity to 
nonservice-connected disabilities, the examiner did not 
specify the degree to which the Veteran's unemployability in 
a manual capacity may be attributed to the nonservice-
connected disabilities as opposed to his service-connected 
right wrist and right ulnar nerve.  Rather, as noted above, 
the VA examiner conceded these service-connected disabilities 
prevented the Veteran from performing the physical aspects of 
his previous profession.  In contrast, the December 2006 
opinion noted limitations the Veteran manifested attributed 
to the left knee and lower back as well as his right arm and 
right ulnar nerve disabilities, but ultimately found the 
Veteran posed risk of injury to himself and others because of 
the right arm and right ulnar nerve disabilities.  Given 
this, and the findings by SSA, the Board finds that the 
service-connected right wrist and right ulnar nerve 
disabilities preclude manual employment.

Second, the medical evidence, overall, shows that the Veteran 
is not capable of sedentary work due to his service-connected 
schizoaffective disorder.  

The January 2009 VA examination report opines that the 
Veteran is capable of sedentary work, however, the examiner 
did not take into consideration the Veteran's service-
connected schizoaffective disorder.  This opinion is, 
therefore, of no probative value for the purpose of 
determining the Veteran's ability to perform sedentary work.  
See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The March 2005 psychiatric evaluation and December 2006 
statement by the same physician contain opinions that the 
Veteran is totally disabled and unable to perform gainful 
activities due to diagnoses of schizoaffective disorder and 
PTSD.  The December 2006 statement proffered by the second 
private physician reflects the opinion that the Veteran's 
mood disorder presented social challenges in the work place 
that also put the Veteran at risk.  

It is recognized that the Veteran is only service-connected 
for schizoaffective disorder, rather than PTSD.

However, review of a January 2007 VA examination report, 
shows that the diagnosis of schizoaffective disorder (as 
opposed to PTSD) was made based on symptoms similar to those 
reported in the March 2005 evaluation and December 2006 
statement and, in actuality, took into account these reports 
as well as the December 2006 statement concerning the risks 
posed by the Veteran's mood disorder.  The examiner in 
January 2007 noted that the Veteran talked about and reported 
having nightmares of the inservice fall he considered to be 
his stressor, but that he reported dreams about other 
situations as well.  The examiner noted that what affected 
the Veteran the most was his severe and persistent paranoia 
and his accompanying depression-which met the criteria for 
schizoaffective disorder.  In addition, he exhibited paranoid 
delusions, hallucinations, and significant major depressive 
episodes.  The examiner concluded that the Veteran did not 
meet the criteria for PTSD.  Rather, the symptoms the Veteran 
presented with were more properly diagnosed as 
schizoaffective disorder.  As to employability, the examiner 
assigned a GAF of 65 based on impairment in interpersonal 
relationships, fears and paranoia and opined that the Veteran 
is unable to really work, partly due to his medical 
condition, but also partly due to the persistent paranoia.

Given that the January 2009 VA examination report did not 
take into account the impact of the Veteran's service 
connected schizoaffective disorder on the Veteran's ability 
to perform sedentary employment, this report cannot be 
probative.  See Nieves-Rodriguez, supra.  Moreover, since 
neither this report, or any other, has parsed that 
symptomatology which is attributed to the service connected 
schizoaffective disorder from any symptomatology that could 
be attributed to nonservice-connected psychiatric disorders, 
there is no basis in the record to distinguish the sedentary 
unemployability attributable to the service-connected 
psychiatric disability from that psychiatric disability that 
may not be contemplated in the service-connected psychiatric 
disability-if such is even the case in this claim.  See 
Mittleider v. West, 11 Vet. App. 181 (1998).  As noted above, 
the January 2007 VA examination made no such distinction.

There are no other opinions or findings of record 
establishing that the Veteran is fully capable of sedentary 
employment.  Rather, the January 2007 VA examination report, 
the private March 2005 psychiatric evaluation and December 
2006 statements concur that the Veteran is impaired, at best, 
and precluded, at worst, from sedentary employment due to his 
psychiatric disabilities.  Accordingly, a total rating based 
on individual unemployability is warranted.

ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran submitted a timely notice of disagreement to the 
evaluation assigned his schizoaffective disorder in the 
November 2007 rating decision. The claim must be remanded for 
the preparation of a statement of the case on those issues. 
Manlincon, supra; Godfrey v. Brown, 7 Vet. App. 398, 408-10 
(1995).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case regarding 
the issue of entitlement to an initial 
evaluation greater than 10 percent for 
schizoaffective disorder. The appellant 
should be apprised of his right to submit 
a substantive appeal as to the issue and 
to have his claim reviewed by the Board. 
Only if the Veteran timely perfects his 
appeal as to this issue, undertake any 
and all development deemed essential and 
re-adjudicate the Veteran's claim.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


